Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-22-00639-CV

                                          Paul COOK, et al.,
                                              Appellants

                                                   v.

                                CHICAGO TITLE OF TEXAS LLC,
                                          Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2022CV01277
                             Honorable J. Frank Davis, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 7, 2022

DISMISSED

           By letter dated September 28, 2022, appellant was instructed to pay the $205.00 filing fee

for this appeal. Our record contains no evidence that appellant is excused by statute or rule from

paying the filing fee. See TEX. R. APP. P. 5, 20. On October 20, 2022, this court ordered appellant

to show cause in writing by October 27, 2022, that the filing fee had been paid. Appellant was

advised that if he failed to respond within the time provided, this appeal would be dismissed for

failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c). Appellant did not respond or pay the

filing fee. Accordingly, this appeal is dismissed for failure to pay the filing fee. See id.

                                                    PER CURIAM